MR. JUSTICE PIGOTT
delivered the opinion of the Court.
On the 18th day of April, 1900, the district court of Silver Bow county made and caused to be entered an order requiring the defendants to show cause on the 28th day of” May why an injunction pendente lite should not be issued against the defendants, and meanwhile restrained them from committing the acts which the plaintiffs alleged the defendants were threatening to commit, — in other words, the plaintiffs applied for an injunction upon an order to show cause, and the court enjoined the defendants until the hearing and decision of the application by an order which, by Section 873 of the Code of Civil Procedure, is denominated a “restraining order.” Erom the restraining order the defendants have attempted to take an appeal. The plaintiffs move that the purported appeal be dismissed upon the ground that the order is not one from which an appeal lies.
The question presented was considered and decided in Wetzstein v. Boston & Montana Consol. Copper & Silver Mining Co., 25 Montana, 135, 63 Pacific Reporter, 1043, where it was held that Section 1722 of the Code of Civil Procedure as amended in 1899 (Laws of 1899, p. 146) makes provision for an appeal from an order granting’ or dissolving or refusing to grant or dissolve an injunction, but does not authorize an appeal from *258an order granting or refusing a restraining order. In tbat case ibis Court said tbat “there is no appeal from an order granting •or refusing a restraining order pending the bearing of an order to show cause why an injunction should not issue.” The doctrine in tbat case is now adhered to; upon its authority the appeal must be dismissed, and it is so ordered. Let remittitur issue forthwith.

Dismissed.